DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (original claims 1-9 and 15-20, and, new claim 21) and Species A (Figs. 4A-5, claims 1-8, 10, 12-15 and 17-21) in the reply filed on 4.25.2022 is acknowledged.  The traversal is on multiple grounds against the restriction requirement between inventions I and II.  Applicant’s traversal grounds are addressed below.
(A) Inventions I and II cannot be alternatively restricted as combination (invention I) and subcombination (invention II), or, as combination (invention II) and subcombination (invention I) because, the applicant alleges at p. 7-8, “Regarding bases 1 and 2, the Restriction Requirement contradicts itself regarding which invention is being asserted as the combination and which invention is being asserted as the subcombination. "A combination is an organization of which a subcombination or element is a part." MPEP 806.05(a). Asserted Invention I cannot be both: (1) and organization of which asserted Invention II is a part, and (2) part of an organization constituted by Invention II. Similar reasons apply to asserted Invention II”. This is not persuasive because (a) MPEP 806.05(a) does not explicitly prohibit alternative combination and subcombination restrictions between inventions and the requirements of MPEP 806.05(a) are met based on claim language differences, (b) MPEP 806.05(c) sets the criteria for distinctness between a combination and a subcombination which does not prohibit alternative combination and subcombination restrictions between inventions, and, (c) as seen in the previous Office Action at p. 2-3, the criteria for identifying each invention I and II alternatively as a combination or a subcombination is found within the claim language.
(B) The applicant alleges at p. 7-8, “Regarding basis 3, the Restriction Requirement asserts that asserted Inventions I and II "do not overlap in scope, i.e., are mutually exclusive," which contradicts the assertions that asserted Inventions I and II are related as combination and subcombination. "The examiner must provide a clear and detailed record of the restriction requirement to provide a clear demarcation between restricted inventions so that it can be determined whether inventions claimed in a continuing application are consonant with the restriction requirement and therefore subject to the prohibition against double patenting rejections under 35 U.S.C. 121." MPEP § 814. By providing alternative and contradictory bases for restricting asserted Inventions I and II, the Restriction Requirement has blurred the bounds of the restriction such that there is not a "clear demarcation between restricted inventions." As such, Applicant is unable to concretely identify the inventions to which further prosecution is restricted, and is also unable to identify the inventions that would be subject to the prohibition against double patenting rejections in a continuing application. For at least this reason, Applicant respectfully traverses the Restriction Requirement, requests that the restriction be withdrawn, and requests that any subsequent restriction provide the "clear demarcation between restricted inventions" required by the MPEP”. This is found persuasive and the alternative related products restrictions between inventions I and II is withdrawn. Nonetheless, the alternative combination and subcombination restrictions between inventions I and II is maintained as addressed herein.
(C) The applicant alleges at p. 8, “In the first basis for restriction, the Restriction Requirement asserts that "subcombination (invention II) has separate utility such as not being used in an arrangement with first and second pull-up transistors (SRAM), but instead used in a different device (e.g., DRAM, or, 3D-NAND)." Office Action, p. 2. Without conceding to the merits of this assertion, Applicant notes that Claim 10 has been amended to recite "a static random-access memory pull- up transistor comprising: a gate structure over a semiconductor substrate; and a first source/drain region in the semiconductor substrate adjacent the gate structure." Applicant respectfully submits that this amendment obviates the first basis for restriction”. This is not found persuasive because the combination (invention I) as claimed (claims 1-9 and 15-21) does not require the particulars of the subcombination (invention II) as claimed (claims 10-14) because “a static random-access memory pull- up transistor comprising: a gate structure over a semiconductor substrate; and a first source/drain region in the semiconductor substrate adjacent the gate structure” necessitates that the first source/drain region is part of the claimed transistor and ”a first spacer disposed between the first source/drain region and the gate structure” both of which are part of the claimed transistor of claim 10 and invention II is not is not a requirement for invention I and can be omitted from invention I; that is, a spacer between a source/drain region and a gate structure of a common transistor is needed by invention II but not for invention I. The subcombination (invention II) has separate utility such as not being used in an arrangement with first and second pull-up transistors (SRAM), but instead used in a different device with a single pull-up transistor, and/or, in a device with a single contact.
(D) The applicant alleges at p. 8-9, “In the second basis for restriction, the Restriction Requirement asserts that 'subcombination (invention I) has separate utility such as being used without "the second portion of the first contact over and contacting the semiconductor substrate' of claim 10 and invention II." Office Action, p. 3. Applicant respectfully submits that this statement is a circular argument that fails to establish separate utility. Under the reasoning of the Restriction Requirement, any claim that recites a particular element has separate utility from another claim that does not recite that particular element. This reasoning, taken to its logical conclusion, implies any claims that do not contain every feature word-for-word of one another have separate utility. Clearly, this is not the case. As such, Applicant respectfully submits that the Restriction Requirement fails to establish separate utility in its second basis for restriction. The Office must therefore "document a viable separate utility or withdraw the requirement." MPEP § 806.05(c)”. This is not found persuasive since in view of the amendment to claim 10 of invention II and new claim 21 of invention I, the combination (invention II) as claimed (claims 10-14) does not require the particulars of the subcombination (invention I) as claimed (claims 1-9 and 15-21) because first and second pull-up transistors of claims 1 and 15 and invention I are not a requirement for invention II and can be omitted from invention II. The subcombination (invention I) has separate utility such as being used without a spacer between a source/drain region and a gate structure of a common transistor which is required by invention II. Note: in claim 10, “a static random-access memory pull- up transistor comprising: a gate structure over a semiconductor substrate; and a first source/drain region in the semiconductor substrate adjacent the gate structure” necessitates that the first source/drain region is part of the claimed transistor and ”a first spacer disposed between the first source/drain region and the gate structure” both of which are part of the claimed transistor of claim 10 and invention II is not is not a requirement for invention I.
(E) The applicant alleges at p. 9-12 that inventions I and II overlap in scope. This is found persuasive and the alternative related products restrictions between inventions I and II is withdrawn. Nonetheless, the alternative combination and subcombination restrictions between inventions I and II is maintained as addressed herein.
(F) The applicant alleges at p. 12-13, there is no burden of examination because the examiner’s reasoning of burden is “generic and conclusory”, inventions I and II read on a single product and different classification is “misleading”.  This is not found persuasive because (a) the examiner’s reason for burden is supported by MPEP 808.02, (b) different classification was included in the previous Office Action, (c) despite inventions I and II reading on a single product, as the applicant, alleges, the applicant does not provide specific examples, and, (d) as addressed above, in claim 10, “a static random-access memory pull- up transistor comprising: a gate structure over a semiconductor substrate; and a first source/drain region in the semiconductor substrate adjacent the gate structure” necessitates that the first source/drain region is part of the claimed transistor and ”a first spacer disposed between the first source/drain region and the gate structure” both of which are part of the claimed transistor of claim 10 and invention II is not is not a requirement for invention I; hence, inventions I and II are not only distinct but would require, at least, a different field of search in view of said distinction.
The requirement is still deemed proper and is therefore made FINAL. 
The applicant alleges claims 10 and 12-14 read of species A (Figs. 4A-5). In claim 10, “a static random-access memory pull- up transistor comprising: a gate structure over a semiconductor substrate; and a first source/drain region in the semiconductor substrate adjacent the gate structure” necessitates that the first source/drain region is part of the claimed transistor and ”a first spacer disposed between the first source/drain region and the gate structure” both of which are part of the claimed transistor is not shown in Figs. 4A-5. Per Fig.  4(D), 312 (a source/drain region) and 304 (a gate) would not be part of the same transistor; basis for this is found in, e.g., Fig. 2B wherein the contact 216/214 contact the source/drain region and the gate of different transistors. Hence, the amended claim 10 is not readable on Species A.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/25/2022.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi et al. (of record, US 20070080423 A1).
Regarding claims 1-4, 6 and 8, first interpretation, Tsuboi discloses (claim 1) a device comprising: a first pull-up transistor (1b/2b) comprising a first source/drain region (1b) and a first gate structure (2b); a second pull-up transistor (1c/2c) comprising a second source/drain region (1c) and a second gate structure (2c, Figs. 1A or 13A); a first contact (3b) contacting a first top surface of the first source/drain region (1b, Figs.  1C or 13C. Hereinafter, the structure of 3b in Figs. 1C or 13C is inherently presumed to be the same of 3c since no difference in their structure or manufacture is disclosed that would indicate otherwise), the first contact extending into (at least) a second side (horizontal) of the second gate structure (2c, Figs. 1A or 13A, note how 3b has an outline that extends into 2c. Also, per Fig. 13C, 3b extends into 2c from a top down view), the first contact (3b) separated from a first side (horizontal) of the first gate structure (2b, Figs. 1A or 13A); and a second contact (3c) contacting a second top surface of the second source/drain region (1c, Figs. 1A, 1C,  13A and 13C), the second contact extending into (at least) the first side (horizontal) of the first gate structure (2b, Figs. 1A and 13A), the second contact (3c) separated from the second side (horizontal) of the second gate structure (2c, Figs. 1A or 13A), (claim 2) further comprising: a first spacer (shown in Figs. 1C and 13C) separating the first contact (3b) from the first side (horizontal) of the first gate structure (2b); and a second spacer (shown in Figs. 1C and 13C) separating the second contact (3c) from the second side (horizontal) of the second gate structure (2c, Figs. 1C and 13C. Hereinafter, spacers are inherently present around 2b and 2c in Fig. 13A  per the arrangement of the spacers in Fig. 13C since no difference in their structure or manufacture is disclosed that would indicate otherwise), (claim 3) wherein the first contact (3b) extends through the second spacer (of 2c, Figs. 1C and 13C), and the second contact (3c) extends through the first spacer (of 2b, Figs. 1A and 13A. Recall that spacers are inherently present around 2b and 2c in Figs. 1A and  13A  per the arrangement of the spacers in Figs. 1C and 13C since no difference in their structure or manufacture is disclosed that would indicate otherwise), (claim 4) further comprising: a dielectric layer (18) on top surfaces of the first contact, the second contact, the first gate structure, and the second gate structure (Figs. 13A and 13C), (claim 6) further comprising: a first dielectric layer (17) on the first gate structure; and a second dielectric layer (18) on the second gate structure (Fig. 13C), and, (claim 8) wherein the first contact and the second contact (recall, 3b and 3c and presumed to have a common shape) each have an upper portion (topmost) and a lower portion (lowermost), the upper portion having a first width, the lower portion having a second width, the first width greater than the second width (Fig. 13C).
Regarding claims 1, 4 and 5, second interpretation, Tsuboi discloses (claim 1) a device comprising: a first pull-up transistor (1b/2b + spacer) comprising a first source/drain region (1b) and a first gate structure (2b + spacer); a second pull-up transistor (1c/2c + spacer) comprising a second source/drain region (1c) and a second gate structure (2c + spacer, Figs. 1A and 1C); a first contact (3b) contacting a first top surface of the first source/drain region (1b, Fig. 1C. Hereinafter, the structure of 3b in Fig. 1C is inherently presumed to be the same of 3c since no difference in their structure or manufacture is disclosed that would indicate otherwise), the first contact extending into (at least) a second side (horizontal) of the second gate structure (2c + spacer, Fig. 1A, note how 3b has an outline that extends into 2c and its spacer. Also, per Fig. 1C, 3b extends into 2c and its spacer from a top down view), the first contact (3b) separated from a first side (horizontal) of the first gate structure (2b + spacer, Fig. 1A); and a second contact (3c) contacting a second top surface of the second source/drain region (1c, Figs. 1A and 1C), the second contact extending into (at least) the first side (horizontal) of the first gate structure (2b + spacer, Fig. 1A), the second contact (3c) separated from the second side (horizontal) of the second gate structure (2c + spacer, Fig. 1A), (claim 4) further comprising: a dielectric layer (15) on top surfaces of the first contact, the second contact, the first gate structure, and the second gate structure (Figs. 1A and 1C), and, (claim 5) wherein the top surfaces of the first contact (3b), the second contact (3c), the first gate structure (2b+spacer), and the second gate structure (2c+spacer are coplanar (Figs. 1A, 1C and 3C. Per Fig. 3C both 2b and its spacer and 2c and its spacer are coplanar despite Fig. 1C which appears to have a mistake).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (of record, US 20070080423 A1).
Regarding claim 6 and 7, based on the first interpretation and under an alternative rejection, Tsuboi discloses (claim 6) further comprising: a first spacer layer (Fig. 1C) on (laterally) the first gate structure (2b); and a second spacer layer (Fig. 1C) on the second gate structure (2c), and, (claim 7) wherein top surfaces of the first contact (3b), the second contact (3c), the first spacer layer, and the second spacer layer are coplanar (Figs. 1A, 1C and 3C. Per Fig. 3C both 2b and its spacer and 2c and its spacer are coplanar despite Fig. 1C which appears to have a mistake), the device further comprising: a third dielectric layer (15) on the top surfaces of the first contact, the second contact, the first spacer layer, and the second spacer layer (Fig. 1C)
Tsuboi fails to disclose the spacer layers and dielectrics.
It would have been obvious to one of ordinary skill in the art to include dielectrics in the spacers of Tsuboi and is commonly done in the semiconductor arts so as to protect/passivate/insulate a gate, separate source/drain regions from the gate or a channel, and/or, because the use of conventional materials (dielectrics) to perform their known function (spacers) is prima-facie obvious (MPEP 2144.07).

Claims 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (of record, US 20070080423 A1) in view of Liaw (US 20090014796 A1).
Regarding claim 15, Tsuboi discloses a device comprising: a first pull-up transistor comprising a first source/drain region (bottom of 1c), a second source/drain region (top of 1c), and a first gate structure (2c with or without spacers); a second pull-up transistor comprising a second gate structure (2b with or without spacers); a first contact (3c) over the first source/drain region (bottom of 1c, Fig. 1A), the first contact contacting (indirectly at least) a top surface of the first source/drain region (Figs. 1C. Hereinafter, 3b and 3c are presumed to have the same arrangement since no difference in their structure or manufacture is disclosed that would indicate otherwise) and extending into a side of the second gate structure (2b with or without spacers, note the outline in Fig. 1A of 3c over 2b. Also, per Figs. 1C, 3b extends into 2c with spacers from a top down view); a second contact (4f) over the second source/drain region (top of 1c), the second contact contacting (indirectly and/or electrically) a top surface of the second source/drain region (per 4e in Fig. 1C), the second contact (4f) separated from a (horizontal) side of the first gate structure (2c with or without spacers, Fig. 1A); and, a first dielectric layer (15) over the first gate structure, the second gate structure, the first contact, and the second contact (Figs. 1C).
Tsuboi fails to disclose a via extending through the first dielectric layer to contact the second contact, the via separated from the first contact.
Liaw discloses a via (14) extending through the first dielectric layer (ILD_II) to contact the second contact (12 of m1), the via separated from the first contact (12/16 at m2).
It would have been obvious to modify 4f of Tsuboi to comprise a via as claimed, such as the via of Liaw and arrive at the claimed invention so as to achieve “a minimum contact resistance, ease of fabrication, and good reliability” in contact structures of semiconductors devices per [0002] of Liaw.
Regarding claims 17-21, Tsuboi/Liaw discloses (claim 17) wherein the first contact (3c) has an upper width and a lower width, the upper width being greater than the lower width (Fig. 1C, recall that 3b and 3c are presumed to have the same shape), (claim 18) wherein the first dielectric layer (15) completely covers a top surface of the first contact (3c, Fig. 1C, recall that 3b and 3c are presumed to have the same shape), (claim 19) wherein the second pull-up transistor further comprises a third source/drain region (top of 1b) and a fourth source/drain region (bottom of 1b), and the device further comprises: a third contact (3b) over the third source/drain region, the third contact contacting a top surface of the third source/drain region (Fig. 1c) and extending (top view) into a side of the first gate structure (Figs. 1A and 1C), (claim 20) further comprising: a first spacer (Fig. 1C) separating the first contact (3c) from the side of the first gate structure (2c); and a second spacer (Fig. 1C) separating the third contact (3b)) from the side of the second gate structure (2b. Spacers are inherently present around 2b and 2c in Fig. 1A  per the arrangement of the spacers in Fig. 1C since no difference in their structure or manufacture is disclosed that would indicate otherwise), and, (claim 21) wherein the first gate structure (2c) is over a semiconductor substrate (11), the first source/drain region is in the semiconductor substrate, the second source/drain region is in the semiconductor substrate (Figs. 1A-1C), and a first portion of the first contact (3c) is over (Fig. 1A) and contacting (indirectly at least)  the semiconductor substrate (Figs. 1A and 1C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894